DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Molly Chen on 8/3/2021.

The application has been amended as follows: 

Claim 1:
An exhaust gas purification underfloor catalyst comprising a catalyst layer having a lower layer and an upper layer,
the lower layer containing alumina and CeO2, a noble metal content of the lower layer being 0.01 mass% or less with respect to the mass of the lower layer,
2, a content of noble metals other than Rh being 1 mol% or less with respect to the total noble metals in the upper layer, the total amount of CeO2 in the lower layer and upper layer being 14 g/L to 30 g/L,
the amount of CeO2 in the upper layer being 7 g/L to 25 g/L, and the amount of CeO2 in the lower layer being 40% or more and 80% or less of the amount of CeO2 in the upper layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable for the same reasons for allowance as set forth in the Notice of Allowance mailed 6/30/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        8/10/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732